Citation Nr: 1634948	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  13-36 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) for accrued benefits purposes.

2.  Entitlement to death indemnity compensation (DIC).

3.  Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1952 to May 1956.  The Veteran died in April 2011.  The appellant is the deceased Veteran's surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado.  An October 2010 decision determined that no claim by the Veteran for benefits had been received by VA.  An April 2012 rating decision denied entitlement to DIC benefits and for service connection for the cause of the Veteran's death.

In June 2016, the appellant appeared at a Board hearing via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.  The record of the hearing was held open by the undersigned for receipt of additional evidence.  Additional evidence was received under waiver of initial RO review and consideration.  See 38 C.F.R. § 20.1304 (2015).


The issue of  entitlement to service connection for the cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2010, the RO received an informal claim purportedly for entitlement to a TDIU.  The claim was not submitted by the Veteran or his designated representative.

2.  The Veteran was in receipt of a TDIU for less than 10 years at the time of his death.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121, 5121A (West 2014); 38 C.F.R. § 3.1000 (2015).

2.  The requirements for entitlement to DIC have not been met.  38 U.S.C.A. § 1318, 5103, 5103A, 5107; 38 C.F.R. § 3.22.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.

There is no documentation in the claims file that shows VA provided the requisite notice to the appellant prior to issuance of the April 2012 rating decision, and deferred rating decision notes that one was not sent.  (11/05/2013 VVA-Deferred Rating)  An undated file copy of a VCAA notice letter was scanned into the file in November  2013.  (11/14/2013 VVA-VCAA Letter)  Hence, the appellant was not provided with time-compliant notice, but she was provided with content-compliant VCAA notice.  The Board, however, finds no prejudice to the appellant.

First, after issuance of the VCAA notice letter, the claim was reviewed de novo by a decision review officer, as noted in the December 2013 Statement of the Case (SOC) (12/05/2013 VBMS), which cured the timing error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Second, file documentation shows that she was given an opportunity to participate in the adjudication of the claim.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Third, and finally, neither she nor her representative asserts any error or claims any specific prejudice as a result of the post-decision VCAA notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (prejudice not presumed from notice error).  Hence, the Board finds that VA substantially complied with the VCAA notice requirements.
VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  The Veteran's service treatment records and VA treatment records are in the claims file.  The appellant has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claims.  The RO did not cause a medical review of the claims file to be conducted as part of the adjudication of the claim.  Nonetheless, the Board finds no prejudice to the appellant.

As concerns the appellant's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the appellant or her representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the appellant.

Accrued Benefits

Legal Requirements

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000 (a).  Such payments may be made to the Veteran's surviving spouse.  38 C.F.R. § 3.1000(a)(1)(i).

Discussion
  
In April 2008, VA received the Veteran's claim of entitlement to a TDIU.  (09/09/2008 VBMS-VA Form 21-8420).  The Veteran was granted a TDIU, effective January 15, 2008.  (12/04/2008 VBMS-Rating Decision-Narrative).  There is no indication in the claims file that the Veteran appealed the assigned effective date.  Hence, the decision became final.  See 38 C.F.R. § 20.302.

In September 2010, a VA representative attempted to contact the Veteran to clarify what benefits he desired to submit a claim for.  Per the form, the appellant answered the phone, verified all of the Veteran's pertinent information, and informed the VA representative that the Veteran resided in a nursing home.  She informed the representative that the Veteran wished to file for arthritis in his back, ankles, knees, neck, hips, elbows, wrists, congestive heart failure, diabetes, Parkinson's, Alzheimer's, and individual unemployability.  (09/20/2010 VBMS-VA-21-0820)

An October 2010 RO letter to the Veteran informed him of his request to reopen the unemployability claim, the fact that he already was in receipt of that benefit; and, therefore, the claim was moot.  Enclosed with the letter were Forms for the Veteran to use in the event he desired to pursue other matters.  As a result, the claim was discontinued and closed.  (10/05/2010 VBMS-Notification)  There is no record of an appeal of that determination.

In September 2010, VA recognized what was called Informal Claims.  The applicable regulation, as it read at that time, provided for informal claim to be submitted by a Veteran, his authorized, representative, or a member of Congress.  38 C.F.R. § 3.155 (2010).  The appellant was not the Veteran's duly authorized representative as defined by VA regulations.  He was represented by a Service Representative Organization (SRO).  Further, in fact it was not any communication from the Veteran or the appellant that prompted VA's September 2010 telephone call to obtain clarification of the Veteran's desires.
In a statement submitted with his Substantive Appeal, the appellant noted that a social worker at the nursing home told her that she was going to try to get the Veteran's benefits increased from 80 percent to 100 percent.  The appellant noted further that she did not ask the social worker to take that action, and she did not know why it was done.  At no time prior to the Veteran's death did VA receive a claim for benefits from either the Veteran or his SRO representative.  Thus, there was no claim for benefits pending at his death.  Hence, there is no basis for payment of accrued benefits.  38 C.F.R. § 3.1000.

DIC

Applicable Legal Requirements

Even if the Veteran's death is not due to a service-connected disability, dependency and indemnity compensation is payable to a surviving spouse where it is shown that the Veteran's death was not the result of willful misconduct, and he (1) was continuously rated totally disabled based on service connected disability for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) was a former prisoner of war who died after September 30, 1999, and had service connected disability continuously rated totally disabling for a period of not less than one year immediately preceding death. 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

Discussion

At the time of the Veteran's death in April 2011 service connection was in effect for rheumatoid arthritis, for which multiple joints were separately rated.  As noted earlier, it was determined that the Veteran's total combined rating was 80 percent, and that he was unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  As a result, he was granted a total rating due to individual unemployability, effective January 15, 2008.

Based upon the foregoing, it is clear that the Veteran had not been rated totally disabled for a continuous 10-year period prior to his death, and he was not continuously rated totally disabled for a period of five years of more from the date of his discharge from active duty.  Further, there is no evidence that he was a former prisoner of war.  Accordingly, the Board does not have a basis for awarding compensation under 38 U.S.C.A. § 1318,  and this claim must be denied as a matter of law.  38 C.F.R. § 3.22; see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied.

Entitlement to DIC is denied.


REMAND

In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In DeLaRosa, the Federal Circuit held that an opinion was not needed where "the even more restrictive" test of 38 U.S.C.A. § 5103A (d)  was not met.  Id., at 1322.  Under the § 5103A (d) test, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d).
In a June 2016 statement, a physical therapist who assisted the Veteran in the nursing facility where he spent last months of his life opined that, along with the Veteran's other health issues, his arthritis contributed to his death.  Although a physical therapist is not a physician, the occupation does require special training beyond what a lay person would possess.  Hence, the Board finds it sufficient solely for purposes of triggering a nexus review of the file.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); DeLaRosa, 515 F.3d 1319.  It is noted that the opinion itself does not enable an allowance at present, as it contained no rationale.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall refer the claims file to an appropriate examiner to conduct a medical nexus review.  Inform the examiner that the appellant contends that the Veteran's rheumatoid arthritis debilitated him to such an extent that it precluded him from exercising regularly, which-in turn, led to the development of his congestive heart failure and insulin dependent diabetes mellitus type 2 (IDDM2).

Ask the examiner to opine whether there is at least a 50-percent probability that the Veteran's service-connected rheumatoid arthritis, as manifested in his various joints, caused his congestive heart failure and/or IDDM2?  If the answer is no, is there is at least a 50-percent probability that the Veteran's service-connected rheumatoid arthritis, as manifested in his various joints, aggravated-that is, chronically worsened either his congestive heart failure and/or IDDM2?

If the answer on aggravation is, yes, the examiner is asked to opine on a baseline of aggravation expressed in terms of a percentage.

If the answer to all of the above questions is no, is there is at least a 50-percent probability that the Veteran's service-connected rheumatoid arthritis, as manifested in his various joints, otherwise caused or contributed significantly to his death?

The examiner is asked to provide a complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate. 

If the examiner advises that the requested opinions cannot be rendered without resorting to speculation, the examiner shall state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner's personal clinical experience (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

Thereafter, the AOJ shall re-adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


